George, J.
This case was before this court at the October term, 1916. Pound v. Smith, 146 Ga. 431 (91 S. E. 405). It was there ruled that the allegations of the petition were sufficient to establish an implied trust in favor of the plaintiffs to the extent of a two-thirds undivided interest in the land sued for. The verdict in favor of the plaintiffs for the entire interest in the land involved was set aside as unauthorized by the pleadings and evidence, and a new trial ordered. The case was again submitted to a jury, and a verdict was returned in-favor of the plaintiffs for a two-thirds undivided interest in the land and the mesne profits therefrom. The evidence for the plaintiffs in the present record was precisely the same as, and the evidence for the defendant was not materially different from, the evidence upon the former trial. Meld:
1. The evidence authorized the verdict.
2. The rulings upon the admissibility of testimony do not show cause for reversal, and are not such as to require specific notice.

Judgment affirmed.


All the Justices concur. ■